Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        12-JUL-2022
                                                        11:50 AM
                                                        Dkt. 3 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   ROBERTA WILBORN, Petitioner,

                                vs.

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CPC-XX-XXXXXXX)

                    ORDER DISMISSING PETITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Roberta Wilborn’s

“Notice of Appeal,” filed on June 17, 2022, which we construe as

a petition, and the record, to the extent petitioner seeks relief

from this court, this court does not have original jurisdiction

to declare her arrest or custody in connection with 1CPC-19-

0000658 to be illegal.   See HRS §§ 602-58(a), 603-21.5(a)(1).

Accordingly,

          It is ordered that the petition is dismissed.

          It is further ordered that the appellate court clerk

shall process the petition without payment of the filing fee.
          It is finally ordered that the appellate court clerk

shall serve a copy of this order on petitioner’s counsel in 1CPC-

XX-XXXXXXX, Nelson W.S. Goo, Esq.

          DATED: Honolulu, Hawai#i, July 12, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2